Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 21, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 4, 8, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US2019/0206321A1) (herein after Lo) and further in view of Rohatgi (US2015/0145848A1) (herein after Rohatgi.)

	In Re Claim 1, Lo teaches, a current driver array test apparatus for testing a plurality of current drivers in an array (Fig. 2, Col. 2; Ln. 47 – 50: To compensate pixels 22 for performance variations due to manufacturing variations and/or aging effects, display 10 may include circuitry of the type shown in FIG. 2. As shown in FIG. 2; Fig. 2, Col. 3; Ln. 49 – 55: Satisfactory calibration (compensation) of the pixels 22 in array 12 may be performed by selectively configuring the transistors of each pixel 22 to couple the display driver circuitry of display 10 to each of the three terminals of drive transistors DR (to characterize drive transistors DR) and to each of the two terminals of light-emitting diodes 30 (to characterize light-emitting diodes 30); Examiner interpretation: Fig. 2 is the current driver array test apparatus for characterizing (testing) drive transistor DR (the current driver), a column Dn comprises drive transistors DR (the current driver) arrays), each of the plurality of current drivers being configured to provide a current when being activated (Fig. 2, Col. 2, Ln. 66 – Col. 3, Ln. 1: Each pixel 22 has a respective organic light-emitting diode 30 and a drive transistor DR that controls application of drive current through that light-emitting diode.; Examiner interpretation: transistor DR (the current drivers) in column CDn provide current to the diode 30)), the current driver array test apparatus comprising: a plurality of test switches, each of the plurality of test switches being electrically coupled to a corresponding one of the plurality of current drivers (Fig. 2, Col. 2; Ln. 63-65: Control signal monitor(m) may be used to control transistors MO (sometimes referred to as "monitor" transistors); Examiner interpretation: control transistors MO (the test switch) is coupled to transistor DR (the current drivers) in column CDn); a common test-enable pin, electrically coupled to each of the plurality of test switches to turn on or turn off (Fig. 2, Col. 2; Ln. 64-65: Control signal monitor(m) may be used to control transistors MO (sometimes referred to as "monitor" transistors); Examiner interpretation: control monitor m (the common-test signal enable pin) turns on or off the control transistors MO (the test switch)); a common test-output pin, electrically coupled to each of the plurality of test switches and receiving the current through each of the plurality of test switches from the corresponding one of the plurality of current drivers when the plurality of current drivers are activated one by one (Fig. 4, Col. 5, Ln. 12-26: As shown in FIG. 4, positive terminals Vdd may be held high at a positive power supply during drive transistor characterization operations. Ground terminal Vss may be temporarily raised to the same positive voltage to turn off diodes 30 and prevent leakage through diodes 30. To characterize drive transistor DR in column n, control signal monitor (m) is taken high to turn on transistors MO in row m. In column driver CNn of column n, switch 32 couples data line n to node (a) so that the display driver circuitry can supply various voltages Vdata to the gate of drive transistor DR via transistor SE in column n. In adjacent column n+1, switch 32 of column driver CDn+1 is coupled to node (b). While current sensor A of column driver CDn+1 measures current Idr flowing through data line n+1, bias voltage Vbias is taken to a series of known bias voltages; Fig. 4, Col. 3; Ln. 55-59: Column driver circuitry CD and gate driver circuitry in the display driver circuitry may be dynamically configured to independently characterize transistors DR and light-emitting diodes 30, so that these measurements can be used to calibrate array 12; Examiner interpretation: data line Dn+1 (the common test-output pin) is coupled to, and receives current through, transistors MO (the test switch), from corresponding transistor DR (the current drivers)); and a detector, electrically coupled to the common test-output pin and configured to receive the current from the common test-output pin to determine whether a value of the current is in a predetermined range (Fig. 4, Col. 5; Ln. 24-26: While current sensor A of column driver CDn+1 measures current Idr flowing through data line n+1, bias voltage Vbias is taken to a series of known bias voltages; Examiner interpretation: current sensor A (the detector) is coupled to, and receives current from data line D (the common test-output pin); the bias voltage creates the predetermined current range); and a number of the common test-output pin is only one (Fig. 2, Col. 2. Ln. 43-44: There may be a single data line D per column of pixels 22; Examiner interpretation: only one data line D (the common test-output pin) per column), wherein when the current driver to be tested is tested, the common test-enable pin turns on the corresponding test switch, and turns off the test switches corresponding to the current drivers not to be tested. (Fig. 2, Col. 2; Ln. 63-65: Control signal monitor (m) may be used to control transistors MO (sometimes referred to as "monitor" transistors); Examiner interpretation: control monitor m (the common-test signal enable pin) turns on or off only the control transistors MO (the test switch) in that column and row.)
	Lo fails to teach, a common test-enable pin, electrically coupled to each of the plurality of test switches to turn on or turn off each of the plurality of test switches; wherein a number of the common test enable pin is only one.
	In analogous art, Rohatgi teaches, a common test-enable pin, electrically coupled to each of the plurality of test switches to turn on or turn off each of the plurality of test switches Fig. 2, ¶ [0066]: In the embodiment shown, the gate of shunt transistor 207 is controlled by first scanning line SC2k. In other embodiments, the gate of shunt transistor 207 may be controlled by a separate third scanning line (not shown).; Examiner interpretation: scanning line SC2k (the common test-enable pin) is coupled to, the gates of transistor 207 (the test switch) on each row.); wherein a number of the common test enable pin is only one (Fig. 2, ¶ [0066]: In the embodiment shown, the gate of shunt transistor 207 is controlled by first scanning line SC2k. In other embodiments, the gate of shunt transistor 207 may be controlled by a separate third scanning line (not shown); Examiner interpretation: there is only one scanning line SC2k (the common test-enable pin) for the transistors 207 (the test switch).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lo to include the teaching of a common test-enable pin, electrically coupled to each of the plurality of test switches to turn on or turn off each of the plurality of test switches; and include the teaching of, a number of the common test enable pin that is only one taught by Rohatgi for the benefit of testing a driving transistor and compensating the threshold voltage. [Rohatgi [0012]: Thus, there is still a need for a p-channel driving circuit and method for an electroluminescent display that compensates for threshold voltage variations, and offers an inspection capability before manufacture of electroluminescent elements has been completed.]

	In Re Claim 2, Lo in view of Rohatgi teaches the limitations of claim 1, which this claim depends on.
	Lo further teaches, the current driver array test apparatus as recited in claim 1, wherein the common test-output pin receives the current through each of the plurality of test switches at different time. (Fig. 5, Col. 6, Ln. 49-52: To ensure that all transistors DR are characterized using the single-point calibration technique, the process of FIG. 5 may be repeated for each row of array 10 for both odd and even pixel sets; Examiner interpretation: the repeated characterizations are performed at different times.)

 Lo in view of Rohatgi teaches the limitations of claim 1, which this claim depends on.
	Lo further teaches, the current driver array test apparatus as recited in claim 1, wherein the test switch is a switching transistor. (Fig. 2, Col. 2; Ln. 64-65: Control signal monitor (m) may be used to control transistors MO (sometimes referred to as "monitor" transistors); Examiner interpretation: control transistors MO (the test switch) is a switching transistor.)

	In Re Claim 4, Lo in view of Rohatgi teaches the limitations of claim 1, which this claim depends on.
	Rohatgi further teaches, the current driver array test apparatus as recited in claim 1, wherein the test switch is a diode-connected transistor. (Fig 2, para [0066] In some embodiments, the third scanning line may be combined with a sink potential line LD, thereby rendering shunt transistor 207 to operate as a diode instead of as a switch.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lo to include the teaching of a test switch that is a diode-connected transistor taught by Rohatgi for the benefit of testing a driving transistor and compensating the threshold voltage. [Rohatgi [0012]: Thus, there is still a need for a p-channel driving circuit and method for an electroluminescent display that compensates for threshold voltage variations, and offers an inspection capability before manufacture of electroluminescent elements has been completed.]

	In Re Claim 8, Lo teaches, a current driver array test method for an array having a plurality of current drivers (Fig. 6, Col. 2, Ln. 6-8: FIG. 6 is a flow chart of illustrative operations involved in calibrating and using a display in an electronic device in accordance with an embodiment; Fig. 2, Col. 2; Ln. 47 – 50: To compensate pixels 22 for performance variations due to manufacturing variations and/or aging effects, display 10 may include circuitry of the type shown in FIG. 2. As shown in FIG. 2; Fig. 2, Col. 3; Ln. 49 – 55: Satisfactory calibration (compensation) of the pixels 22 in array 12 may be performed by selectively configuring the transistors of each pixel 22 to couple the display driver circuitry of display 10 to each of the three terminals of drive transistors DR (to characterize drive transistors DR) and to each of the two terminals of light-emitting diodes 30 (to characterize light-emitting diodes 30); Examiner interpretation: Fig. 6 is the test method; Fig. 2 is the current driver array test apparatus for characterizing (testing) drive transistor DR (the current driver), a column Dn comprises drive transistors DR (the current driver) arrays), each of the plurality of current drivers being configured to provide a current when being activated (Fig. 2, Col. 2, Ln. 66 – Col. 3, Ln. 1: Each pixel 22 has a respective organic light-emitting diode 30 and a drive transistor DR that controls application of drive current through that light-emitting diode.; Examiner interpretation: transistor DR (the current drivers) in column CDn provide current to the diode 30)), the current driver array test method comprising: providing a plurality of test switches, each of the plurality of test switches being electrically coupled to a corresponding one of the plurality of current drivers (Fig. 2, Col. 2; Ln. 63-65: Control signal monitor(m) may be used to control transistors MO (sometimes referred to as "monitor" transistors); Examiner interpretation: control transistors MO (the test switch) is coupled to transistor DR (the current drivers) in column CDn); providing a common test-enable pin, wherein the common test-enable pin is electrically coupled to each of the plurality of test switches to turn on or turn off (Fig. 2, Col. 2; Ln. 64-65: Control signal monitor(m) may be used to control transistors MO (sometimes referred to as "monitor" transistors); Examiner interpretation: control monitor m (the common-test signal enable pin) turns on or off the control transistors MO (the test switch));3Customer No.: 31561Docket No.: 86129-US-PA Application No.: 16/396,749providing a common test-output pin, wherein the common test-output pin is electrically coupled to each of the plurality of the test switches and receives the current through each of the plurality of test switches from the corresponding one of the plurality of current drivers when the plurality of current drivers are activated one by one (Fig. 4, Col. 5, Ln. 12-26: As shown in FIG. 4, positive terminals Vdd may be held high at a positive power supply during drive transistor characterization operations. Ground terminal Vss may be temporarily raised to the same positive voltage to turn off diodes 30 and prevent leakage through diodes 30. To characterize drive transistor DR in column n, control signal monitor (m) is taken high to turn on transistors MO in row m. In column driver CNn of column n, switch 32 couples data line n to node (a) so that the display driver circuitry can supply various voltages Vdata to the gate of drive transistor DR via transistor SE in column n. In adjacent column n+1, switch 32 of column driver CDn+1 is coupled to node (b). While current sensor A of column driver CDn+1 measures current Idr flowing through data line n+1, bias voltage Vbias is taken to a series of known bias voltages; Fig. 4, Col. 3; Ln. 55-59: Column driver circuitry CD and gate driver circuitry in the display driver circuitry may be dynamically configured to independently characterize transistors DR and light-emitting diodes 30, so that these measurements can be used to calibrate array 12; Examiner interpretation: data line Dn+1 (the common test-output pin) is coupled to, and receives current through, transistors MO (the test switch), from corresponding transistor DR (the current drivers)); and providing a detector, wherein the detector is electrically coupled to the common test-output pin and configured to receive the current from the common test-output pin to determine whether a value of the current is in a predetermined range (Fig. 4, Col. 5; Ln. 24-26: While current sensor A of column driver CDn+1 measures current Idr flowing through data line n+1, bias voltage Vbias is taken to a series of known bias voltages; Examiner interpretation: current sensor A (the detector) is coupled to, and receives current from data line D (the common test-output pin); the bias voltage creates the predetermined current range), and a number of the common test-output pin is only one (Fig. 2, Col. 2. Ln. 43-44: There may be a single data line D per column of pixels 22; Examiner interpretation: only one data line D (the common test-output pin) per column), wherein when the current driver to be tested is tested, the common test-enable pin turns on the corresponding test switch, and turns off the test switches corresponding to the current drivers not to be tested. (Fig. 2, Col. 2; Ln. 63-65: Control signal monitor (m) may be used to control transistors MO (sometimes referred to as "monitor" transistors); Examiner interpretation: control monitor m (the common-test signal enable pin) turns on or off only the control transistors MO (the test switch) in that column and row.)
	Lo fails to teach, providing a common test-enable pin, wherein the common test-enable pin is electrically coupled to each of the plurality of test switches to turn on or turn off each of the plurality of the test switches; wherein a number of the common test enable pin is only one.
Rohatgi teaches, providing a common test-enable pin, wherein the common test-enable pin is electrically coupled to each of the plurality of test switches to turn on or turn off each of the plurality of the test switches (Fig. 2, ¶ [0066]: In the embodiment shown, the gate of shunt transistor 207 is controlled by first scanning line SC2k. In other embodiments, the gate of shunt transistor 207 may be controlled by a separate third scanning line (not shown).; Examiner interpretation: scanning line SC2k (the common test-enable pin) is coupled to, the gates of transistor 207 (the test switch) on each row); wherein a number of the common test enable pin is only one (Fig. 2, ¶ [0066]: In the embodiment shown, the gate of shunt transistor 207 is controlled by first scanning line SC2k. In other embodiments, the gate of shunt transistor 207 may be controlled by a separate third scanning line (not shown); Examiner interpretation: there is only one scanning line SC2k (the common test-enable pin) for the transistors 207 (the test switch).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lo to include the teaching of a common test-enable pin, electrically coupled to each of the plurality of test switches to turn on or turn off each of the plurality of test switches; and include the teaching of a number of the common test enable pin that is only one taught by Rohatgi for the benefit of testing a driving transistor and compensating the threshold voltage. [Rohatgi [0012]: Thus, there is still a need for a p-channel driving circuit and method for an electroluminescent display that compensates for threshold voltage variations, and offers an inspection capability before manufacture of electroluminescent elements has been completed.]

	In Re Claim 11, Lo in view of Rohatgi teaches the limitations of claim 8, which this claim depends on.
	Lo further teaches, the current driver array test method as recited in claim 8, wherein the test switch is a switching transistor. (Fig. 2, Col. 2; Ln. 64-65: Control signal monitor (m) may be used to control transistors MO (sometimes referred to as "monitor" transistors); Examiner interpretation: control transistors MO (the test switch) is a switching transistor.)
 Lo teaches, a micro light emitting diode (micro-LED) array test method for a micro-LED array having a plurality of current drivers and a plurality of micro light emitting devices (Fig. 6, Col. 2, Ln. 6-8: FIG. 6 is a flow chart of illustrative operations involved in calibrating and using a display in an electronic device in accordance with an embodiment; Fig. 2, Col. 2; Ln. 47 – 50: To compensate pixels 22 for performance variations due to manufacturing variations and/or aging effects, display 10 may include circuitry of the type shown in FIG. 2. As shown in FIG. 2; Fig. 2, Col. 3; Ln. 49 – 55: Satisfactory calibration (compensation) of the pixels 22 in array 12 may be performed by selectively configuring the transistors of each pixel 22 to couple the display driver circuitry of display 10 to each of the three terminals of drive transistors DR (to characterize drive transistors DR) and to each of the two terminals of light-emitting diodes 30 (to characterize light-emitting diodes 30); Examiner interpretation: Fig. 2 is the micro-LED array test apparatus for characterizing (testing) light-emitting diodes 30 (the micro-LED), a column Dn comprises drive transistors DR (the current driver) arrays), each of the plurality of current drivers being electrically connected to a corresponding one of the plurality of micro light emitting devices and being configured to provide a current when being activated (Fig. 2, Col. 2, Ln. 66 – Col. 3, Ln. 1: Each pixel 22 has a respective organic light-emitting diode 30 and a drive transistor DR that controls application of drive current through that light-emitting diode.; Examiner interpretation: transistor DR (the current drivers) in column CDn provide current to the diode 30 (the micro-LED))), the micro-LED array test method comprising: providing a plurality of test switches, each of the plurality of test switches being electrically coupled to a corresponding one of the plurality of current drivers (Fig. 2, Col. 2; Ln. 63-65: Control signal monitor(m) may be used to control transistors MO (sometimes referred to as "monitor" transistors); Examiner interpretation: control transistors MO (the test switch) is coupled to transistor DR (the current drivers) in column CDn); providing a common test-enable pin, wherein the common test-enable pin is electrically coupled to each of the plurality of test switches to turn on or turn off (Fig. 2, Col. 2; Ln. 64-65: Control signal monitor(m) may be used to control transistors MO (sometimes referred to as "monitor" transistors); Examiner interpretation: control monitor m (the common-test signal enable pin) turns on or off the control transistors MO (the test switch)); Fig. 4, Col. 5, Ln. 12-26: As shown in FIG. 4, positive terminals Vdd may be held high at a positive power supply during drive transistor characterization operations. Ground terminal Vss may be temporarily raised to the same positive voltage to turn off diodes 30 and prevent leakage through diodes 30. To characterize drive transistor DR in column n, control signal monitor (m) is taken high to turn on transistors MO in row m. In column driver CNn of column n, switch 32 couples data line n to node (a) so that the display driver circuitry can supply various voltages Vdata to the gate of drive transistor DR via transistor SE in column n. In adjacent column n+1, switch 32 of column driver CDn+1 is coupled to node (b). While current sensor A of column driver CDn+1 measures current Idr flowing through data line n+1, bias voltage Vbias is taken to a series of known bias voltages; Fig. 4, Col. 3; Ln. 55-59: Column driver circuitry CD and gate driver circuitry in the display driver circuitry may be dynamically configured to independently characterize transistors DR and light-emitting diodes 30, so that these measurements can be used to calibrate array 12; Examiner interpretation: data line Dn+1 (the common test-output pin) is coupled to, and receives current through, transistors MO (the test switch), from corresponding transistor DR (the current drivers)); and providing a detector, wherein the detector is electrically coupled to the common test-output pin and configured to receive the current from the common test-output pin to determine whether a value of the current is in a predetermined range (Fig. 4, Col. 5; Ln. 24-26: While current sensor A of column driver CDn+1 measures current Idr flowing through data line n+1, bias voltage Vbias is taken to a series of known bias voltages; Examiner interpretation: current sensor A (the detector) is coupled to, and receives current from data line D (the common test-output pin); the bias voltage creates the predetermined current range); and a number of the common test-output pin is only one (Fig. 2, Col. 2. Ln. 43-44: There may be a single data line D per column of pixels 22; Examiner interpretation: only one data line D (the common test-output pin) per column), wherein when the current driver to be tested is tested, the common test-enable pin turns on the corresponding test switch, and turns off the test switches corresponding to the current drivers not to be tested. (Fig. 2, Col. 2; Ln. 63-65: Control signal monitor (m) may be used to control transistors MO (sometimes referred to as "monitor" transistors); Examiner interpretation: control monitor m (the common-test signal enable pin) turns on or off only the control transistors MO (the test switch) in that column and row.)
	Lo fails to teach, providing a common test-enable pin, wherein the common test-enable pin is electrically coupled to each of the plurality of test switches to turn on or turn off each of the plurality of test switches; wherein a number of the common test enable pin is only one.
	In analogous art, Rohatgi teaches, providing a common test-enable pin, wherein the common test-enable pin is electrically coupled to each of the plurality of test switches to turn on or turn off each of the plurality of the test switches (Fig. 2, ¶ [0066]: In the embodiment shown, the gate of shunt transistor 207 is controlled by first scanning line SC2k. In other embodiments, the gate of shunt transistor 207 may be controlled by a separate third scanning line (not shown).; Examiner interpretation: scanning line SC2k (the common test-enable pin) is coupled to, the gates of transistor 207 (the test switch) on each row); wherein a number of the common test enable pin is only one (Fig. 2, ¶ [0066]: In the embodiment shown, the gate of shunt transistor 207 is controlled by first scanning line SC2k. In other embodiments, the gate of shunt transistor 207 may be controlled by a separate third scanning line (not shown); Examiner interpretation: there is only one scanning line SC2k (the common test-enable pin) for the transistors 207 (the test switch).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lo to include the teaching of a common test-enable pin, electrically coupled to each of the plurality of test switches to turn on or turn off each of the plurality of test switches; and include the teaching of a number of the common test enable pin that is only one taught by Rohatgi for the benefit of testing a driving transistor and compensating the threshold voltage. [Rohatgi [0012]: Thus, there is still a need for a p-channel driving circuit and method for an electroluminescent display that compensates for threshold voltage variations, and offers an inspection capability before manufacture of electroluminescent elements has been completed.]
 Lo in view of Rohatgi teaches the limitations of claim 12, which this claim depends on.
	Rohatgi further teaches, the micro-LED array test method as recited in claim 12, wherein the test switch is a diode-connected transistor. (Fig 2, para [0066] In some embodiments, the third scanning line may be combined with a sink potential line LD, thereby rendering shunt transistor 207 to operate as a diode instead of as a switch.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lo in view of Rohatgi to include the teaching of a test switch that is a diode-connected transistor taught by Rohatgi for the benefit of testing a driving transistor and compensating the threshold voltage. [Rohatgi [0012]: Thus, there is still a need for a p-channel driving circuit and method for an electroluminescent display that compensates for threshold voltage variations, and offers an inspection capability before manufacture of electroluminescent elements has been completed.]

5.	Claims 5 – 7, 9, 10, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US2019/0206321A1) (herein after Lo) in view of Rohatgi (US2015/0145848A1) (herein after Rohatgi) as applied to claims 1 – 4, 8, 11, 12, and 15 above, and further in view of Chaji et al (US9370075B2) (herein after Chaji).
	In Re Claim 5, Lo in view of Rohatgi teaches the limitations of claim 1, which this claim depends on.
	Lo in view of Rohatgi fail to teach, the current driver array test apparatus as recited in claim 1, further comprising a first switch, a second switch, and a third switch, wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the common test-enable pin and a second voltage, and the third switch is electrically coupled between the common test-enable pin and a third voltage.
Chaji teaches, the current driver array test apparatus as recited in claim 1, further comprising a first switch, a second switch, and a third switch (Figs 2A, 2B, col 9, ln 58: drive device 112, which can be a drive transistor; Figs 2A, 2B, col 9, ln 59-60: an access switch 118, which can be a switch transistor; Figs 2A, 2B, col 9, ln 46: a monitor switch 120; Examiner interpretation: drive device 112 is the first switch, access switch 118 is the second switch, monitor switch 120 is the third switch), wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the common test-enable pin and a second voltage, and the third switch is electrically coupled between the common test-enable pin and a third voltage. (Figs 2A, 2B: the anode connection of device 114 is considered the common test-enable pin; Figs 2A, 2B, col 9, ln 52: VDDL; Figs 2A, 2B, col 10, ln 46: VGo; Figs. 2A, 2B, Col. 12, Ln. 27-29: The precharging can be accomplished by setting the voltage on the monitor line 28j to a constant value VPreQ; Figs. 2A, 2B, Col. 10, Ln. 56-58: Once the programming cycle 150 is completed the select transistor 118 and the monitor switch transistor 120 are deactivated by setting the select line 24i to a high level; Examiner interpretation: VDDL is the first voltage, VGo is the second voltage, and VPreQ and select line 24i are the third voltage.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lo in view of Rohatgi to include, a first switch, a second switch, and a third switch, wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the common test-enable pin and a second voltage, and the third switch is electrically coupled between the common test-enable pin and a third voltage taught by [Chaji et al:] for the benefit of detecting the state of a pixel [Chaji et al: col 8, ln 52-58 The monitoring system 12 can also extract an operating voltage of the light emitting device (e.g., a voltage drop across the light emitting device while the light emitting device is 55 operating to emit light). The monitoring system 12 can then communicate the signals 32 to the controller 2 and/or the memory 6 to allow the display system 50 to store the extracted degradation information in the memory 6.]

 Lo in view of Rohatgi in view of Chaji teaches the limitations of claim 5, which this claim depends on.
	Chaji further teaches, the current driver array test apparatus as recited in claim 5, wherein the third voltage is applied to the common test-output pin. (Figs. 2A, 2B, Col. 12, Ln. 27-29: The precharging can be accomplished by setting the voltage on the monitor line 28j to a constant value VPreQ; Examiner interpretation: VPreQ (the third voltage) is applied to switch 120 (the third switch))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lo in view of Rohatgi in view of Chaji to include, applying a third voltage to a third switch taught by [Chaji et al:] for the benefit of detecting the state of a pixel [Chaji et al: col 8, ln 52-58 The monitoring system 12 can also extract an operating voltage of the light emitting device ( e.g., a voltage drop across the light emitting device while the light emitting device is 55 operating to emit light). The monitoring system 12 can then communicate the signals 32 to the controller 2 and/or the memory 6 to allow the display system 50 to store the extracted degradation information in the memory 6.]

	In Re Claim 7, Lo in view of Rohatgi in view of Chaji teaches the limitations of claim 5, which this claim depends on.  
	Lo further teaches, the current driver array test apparatus as recited in claim 5, wherein the detector is a current sensing circuit, and the current sensing circuit is electrically connected between the common test-output pin and the first voltage. (Fig. 4, Col. 5; Ln. 24-26: While current sensor A of column driver CDn+1 measures current Idr flowing through data line n+1, bias voltage Vbias is taken to a series of known bias voltages; Examiner interpretation: current sensor A (the detector) is the current sensing circuit, current sensor A (the current sensing circuit) is coupled between data line D (the common test-output pin) and Vbias (the first voltage).)

 Lo in view of Rohatgi teaches the limitations of claim 8, which this claim depends on.
	Lo in view of Rohatgi fail to teach, the current driver array test method as recited in claim 8, further comprising: providing a first switch, a second switch, and a third switch, wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the common test-enable pin and a second voltage, and the third switch is electrically coupled between the common test-enable pin and a third voltage.
	In analogous art, Chaji teaches, the current driver array test method as recited in claim 8, further comprising: providing a first switch, a second switch, and a third switch (Figs 2A, 2B, col 9, ln 58: drive device 112, which can be a drive transistor; Figs 2A, 2B, col 9, ln 59-60: an access switch 118, which can be a switch transistor; Figs 2A, 2B, col 9, ln 46: a monitor switch 120; Examiner interpretation: drive device 112 is the first switch, access switch 118 is the second switch, monitor switch 120 is the third switch), wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the common test-enable pin and a second voltage, and the third switch is electrically coupled between the common test-enable pin and a third voltage. (Figs 2A, 2B: the anode connection of device 114 is considered the common test-enable pin; Figs 2A, 2B, col 9, ln 52: VDDL; Figs 2A, 2B, col 10, ln 46: VGo; Figs. 2A, 2B, Col. 12, Ln. 27-29: The precharging can be accomplished by setting the voltage on the monitor line 28j to a constant value VPreQ; Figs. 2A, 2B, Col. 10, Ln. 56-58: Once the programming cycle 150 is completed the select transistor 118 and the monitor switch transistor 120 are deactivated by setting the select line 24i to a high level; Examiner interpretation: VDDL is the first voltage, VGo is the second voltage, and VPreQ and select line 24i are the third voltage.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lo in view of Rohatgi to include, providing a first switch, a second switch, and a third switch, wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the common test-enable pin and a second voltage, and the third Chaji et al:] for the benefit of detecting the state of a pixel [Chaji et al: col 8, ln 52-58 The monitoring system 12 can also extract an operating voltage of the light emitting device (e.g., a voltage drop across the light emitting device while the light emitting device is 55 operating to emit light). The monitoring system 12 can then communicate the signals 32 to the controller 2 and/or the memory 6 to allow the display system 50 to store the extracted degradation information in the memory 6.]
 
	In Re Claim 10, Lo in view of Rohatgi in view of Chaji teaches the limitations of claim 9, which this claim depends on. 
	Lo further teaches, the current driver array test method as recited in the claim 9, further comprising: applying the first voltage to the common test-enable pin to turn on the plurality of test switches (Fig. 4, Col. 5, Ln. 16-18: To characterize drive transistor DR in column n, control signal monitor(m) is taken high to tum on transistors MO in row m; Examiner interpretation: the signal monitor m (first voltage) turns on transistor DR (the current drivers)); activating and deactivating each of the plurality of current drivers one by one (Fig. 4, Col. 5, Ln. 19-22: In column driver CNn of column n, switch 32 couples data line n to node (a) so that the display driver circuitry can supply various voltages Vdata to the gate of drive transistor DR via transistor SE in column n.; Examiner interpretation: transistor DR (the current drivers) are turned on by voltage Vdata); and applying the second voltage to the common test-enable pin to turn off the plurality of test switches. (Fig. 2, Col. 2; Ln. 63-65: Control signal monitor (m) may be used to control transistors MO (sometimes referred to as "monitor" transistors); Examiner interpretation: control transistors MO (the test switch) is turned off when signal monitor (m) (the second voltage) is low.)

	In Re Claim 13, Lo in view of Rohatgi teaches the limitations of claim 12, which this claim depends on.
Lo in view of Rohatgi fail to teach, the micro-LED array test method as recited in claim 12, further comprising: providing a first switch, a second switch, and a third switch, wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the common test-enable pin and a second voltage, and the third switch is electrically coupled between the common test-enable pin and a third voltage.
	In analogous art, Chaji teaches, the micro-LED array test method as recited in claim 12, further comprising: providing a first switch, a second switch, and a third switch (Figs 2A, 2B, col 9, ln 58: drive device 112, which can be a drive transistor; Figs 2A, 2B, col 9, ln 59-60: an access switch 118, which can be a switch transistor; Figs 2A, 2B, col 9, ln 46: a monitor switch 120; Examiner interpretation: drive device 112 is the first switch, access switch 118 is the second switch, monitor switch 120 is the third switch), wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the common test-enable pin and a second voltage, and the third switch is electrically coupled between the common test-enable pin and a third voltage. (Figs 2A, 2B: the anode connection of device 114 is considered the common test-enable pin; Figs 2A, 2B, col 9, ln 52: VDDL; Figs 2A, 2B, col 10, ln 46: VGo; Figs. 2A, 2B, Col. 12, Ln. 27-29: The precharging can be accomplished by setting the voltage on the monitor line 28j to a constant value VPreQ; Figs. 2A, 2B, Col. 10, Ln. 56-58: Once the programming cycle 150 is completed the select transistor 118 and the monitor switch transistor 120 are deactivated by setting the select line 24i to a high level; Examiner interpretation: VDDL is the first voltage, VGo is the second voltage, and VPreQ and select line 24i are the third voltage.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lo in view of Rohatgi to include, providing a first switch, a second switch, and a third switch, wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the common test-enable pin and a second voltage, and the third switch is electrically coupled between the common test-enable pin and a third voltage taught by [Chaji et al:] for the benefit of detecting the state of a pixel [Chaji et al: col 8, ln 52-58 The monitoring system 12 can also extract an operating voltage of the light emitting device (e.g., a voltage drop across the light emitting device while the light emitting device is 55 operating to emit light). The monitoring system 12 can then communicate the signals 32 to the controller 2 and/or the memory 6 to allow the display system 50 to store the extracted degradation information in the memory 6.]
 
	In Re Claim 14, Lo in view of Rohatgi in view of Chaji teaches the limitations of claim 13, which this claim depends on.
	Chaji further teaches, the micro-LED array test method as recited in claim 13, further comprising: applying the third voltage to the common test enable pin to turn on the plurality of test switches (Figs. 2A, 2B, Col. 10, Ln. 56-58: Once the programming cycle 150 is completed the select transistor 118 and the monitor switch transistor 120 are deactivated by setting the select line 24i to a high level; Examiner interpretation: select line 24i (the third voltage) is applied to the gate of transistor 120 (the third switch).) 
	Lo further teaches, activating and deactivating each of the plurality of current drivers one by one (Fig. 4, Col. 5, Ln. 19-22: In column driver CNn of column n, switch 32 couples data line n to node (a) so that the display driver circuitry can supply various voltages Vdata to the gate of drive transistor DR via transistor SE in column n.; Examiner interpretation: transistor DR (the current drivers) are turned on by voltage Vdata); and applying the second voltage to the common test enable pin to turn off the plurality of test switches. (Fig. 2, Col. 2; Ln. 63-65: Control signal monitor (m) may be used to control transistors MO (sometimes referred to as "monitor" transistors); Examiner interpretation: control transistors MO (the test switch) is turned off when signal monitor (m) (the second voltage) is low.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lo in view of Rohatgi in view of Chaji to include, applying a third voltage to a common test enable pin to turn on a plurality of test switches taught by [Chaji et al:] for the benefit of detecting the state of a pixel [Chaji et al: col 8, ln 52-58 The monitoring system 12 can also extract an operating voltage of the light emitting device (e.g., a voltage drop across the light emitting device while the light emitting device is 55 operating to emit light). The monitoring system 12 can then communicate the signals 32 to the controller 2 and/or the memory 6 to allow the display system 50 to store the extracted degradation information in the memory 6.]

	In Re Claim 16, Lo in view of Rohatgi in view of Chaji teaches the limitations of claim 14, which this claim depends on.
	Lo further teaches, the micro-LED array test method as recited in claim 14, wherein the detector is connected to the first voltage, and a voltage at a position among the activated current driver, the micro light emitting device corresponding to the activated current driver, and the test switch corresponding to the activated current driver is higher than a sum of the forward voltage of the micro light emitting device and the voltage of the common rail and is higher than a sum of the first voltage and a threshold voltage of the test switch. (Figs. 2, Col. 3, Ln. 66 –Col. 4, Ln. 2: Node (b) is coupled to a voltage source that produces a bias voltage Vbias via current source A. Current sensor (ammeter) A measures current Idr through node (b); Examiner interpretation: Node 1 is the voltage at a position; Fig. 4, Col. 5; Ln. 24-26: While current sensor A of column driver CDn+1 measures current Idr flowing through data line n+1, bias voltage Vbias is taken to a series of known bias voltages; Examiner interpretation: voltage at Node 1 (the voltage at a position) is higher than the sum of the forward voltage of diode 30 (the micro-LED) and VSS (the common rail) and is higher than the sum of Vbias (the first voltage) and threshold of transistor MO (the test switch).)

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al (US2006/0044245A1). ABSTRACT: An organic light emitting diode display, and a display panel and driving method thereof are provided. The organic light emitting diode display includes a plurality of data lines for transmitting data signals, a plurality of scan lines for transmitting selection signals, and a plurality of pixel circuits coupled to the data lines and the .
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866